Citation Nr: 0117641	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  98-08 512 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In December 1997, the veteran's representative submitted a 
statement wherein she indicated that the VA should increase 
the veteran's disability rating for a skin disorder to 10 
percent.  In April 1998, the RO granted this request.  The 
RO's action in this respect constituted a complete grant of 
the benefit sought on appeal with respect to that issue.  
Therefore, that issue is no longer in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

In September 1998, the Board issued a decision in this case, 
denying an increased rating for post-traumatic stress 
disorder.  In October 2000, pursuant to a joint motion to 
remand this case, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded this case to the Board.   


REMAND

This appeal arises from an initial grant of service 
connection, which assigned the disability an initial 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Post-traumatic stress disorder currently is evaluated as 10 
percent disabling under diagnostic code 9411.  Substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including post-traumatic stress 
disorder, as defined in 38 C.F.R. §§ 4.125-4.132, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52707 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warranted a noncompensable evaluation, if the 
disability resulted in neurotic symptoms which somewhat 
adversely affected relationships with others but which did 
not cause impairment of working ability.  A 10 percent 
evaluation was warranted if less than the criteria for the 30 
percent evaluation were met, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was warranted if the 
disability resulted in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must have been such 
as to result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Post-traumatic stress disorder 
warranted a 50 percent evaluation, if the ability to maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must have 
been so reduced as to have resulted in considerable 
industrial impairment.  Post-traumatic stress disorder 
warranted a 70 percent evaluation, if the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A total evaluation was available if the 
attitudes of all contacts except the most intimate were so 
adversely affected as to have resulted in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must have been 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  See 
38 U.S.C.A. § 7104(d)(1)(West).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Under the new criteria, a noncompensable evaluation is 
warranted for a mental disorder, such as post-traumatic 
stress disorder, if a mental condition has been diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation is warranted, if the 
disability is characterized by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the symptoms 
are controlled by continuous medication.  A 30 percent 
evaluation is warranted if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In its September 1999 decision, the Board pointed to the 
results of an August 1998 VA examination, which resulted in a 
GAF evaluation of 65 to 70.  Although the Board observed a 
history of findings that included lower GAF evaluations, the 
Board found more probative the results of the August 1998 
examination.  The Board observed that the August 1998 
examination was premised upon a review of the claims file.  
The Board also noted that earlier diagnoses associated with 
lower GAF evaluations contained diagnoses that included 
substance abuse and that the earlier GAF evaluations were, 
therefore, not accurate indicators of the disability 
attributable exclusively to post-traumatic stress disorder.  

The joint motion for remand states that the Board failed to 
articulate sufficient reasons and bases for its decision, 
citing Mittleider, 11 Vet. App. 181 (1998) and Shoemaker v 
Derwinksi, 3 Vet. App. 248 (1992), and suggests that there is 
"a question of apportionment of symptomatology regarding the 
GAF scores in relation to Appellant's service-connected post-
traumatic stress disorder and his non-service-connected 
substance abuse."  That joint motion also indicates that the 
Board should consider the possibility of staged ratings and 
invites the Board to afford the veteran another examination.  

Additional examination, premised upon a review of the claims 
file, would be probative as to whether the veteran's 
disability remained constant throughout the period under 
consideration and the extent of disability attributable to 
post-traumatic stress disorder.  

The Board observes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance of Act of 
2000 (the Act) became law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas, 1 Vet. App. at 312-13.  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

In order to comply with the Court's remand, additional 
development is required.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify all 
health care providers who have provided 
the veteran with treatment for a 
psychiatric disorder and the dates of 
treatment received.  After obtaining any 
necessary releases, the RO should attempt 
to obtain those records and associate 
those records with the claims file.  If 
the RO is unable to obtain any records 
identified, the RO should notify the 
veteran.

2.  Thereafter, the RO should afford the 
veteran a psychiatric examination to 
ascertain the level of disability 
attributable to post-traumatic stress 
disorder as of April 14, 1995.  Prior to 
the examination, the RO should provide 
the examiner with the veteran's claims 
file and a copy of this Remand for 
review.  Thereafter, the examiner should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the claims file 
and the veteran's history and a thorough 
examination, the medical examiner, should 
report all symptomatology associated with 
post-traumatic stress disorder and should 
provide sufficient findings to 
characterize the severity of the level of 
disability resulting from post-traumatic 
stress disorder.  If other psychiatric 
disorders are present, they should be 
identified.  The examiner should 
distinguish between that element of the 
veteran's symptomatology attributable to 
post-traumatic stress disorder and that 
element of the veteran's symptomatology 
associated to any unrelated psychiatric 
disorders.  The examiner should assign a 
GAF evaluation to the veteran's post-
traumatic stress disorder, which reflects 
the level of impairment attributable to 
post-traumatic stress disorder, as 
opposed to any other psychiatric 
disorders that may be present but which 
are not attributable to post-traumatic 
stress disorder.  

The examiner should also offer an opinion 
as to (1) whether post-traumatic stress 
disorder results in total social and 
occupational impairment, due to such 
symptoms as: gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
(2) if not, whether post-traumatic stress 
disorder results in occupational and 
social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships; (3) if not, 
whether post-traumatic stress disorder 
results in occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships; if not (4) 
whether post-traumatic stress disorder 
results in occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events); and if not (5) whether post-
traumatic stress disorder results in 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

The examiner should also indicate whether 
post-traumatic stress adversely affects 
all contacts except the most intimate as 
to result in virtual isolation in the 
community; whether post-traumatic stress 
disorder results in totally 
incapacitating, psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; and whether post-traumatic 
stress disorder renders the veteran 
demonstrably unable to obtain or retain 
employment.  If not, the examiner should 
indicate whether post-traumatic stress 
disorder results in severe impairment; if 
it does not, whether it results in 
considerable impairment; if it does is 
not, whether it results in definite 
impairment; and if it does not, whether 
it results in mild impairment.  

The examiner should also indicate whether 
the level of impairment attributable to 
post-traumatic stress disorder has 
remained largely constant since April 14, 
1995.  If it has not, the examiner should 
identify those periods during which the 
level of impairment resulting from post-
traumatic stress disorder has departed 
from the current level of impairment.  
For each such period, the examiner should 
report all symptomatology associated with 
post-traumatic stress disorder; should 
provide sufficient findings to 
characterize the severity of the level of 
disability resulting from post-traumatic 
stress disorder, including GAF 
evaluations limited to the effects of 
post-traumatic stress disorder; and 
should distinguish between the 
symptomatology attributable to post-
traumatic stress disorder and the 
symptomatology not associated with post-
traumatic stress disorder.  The RO should 
attempt to reconcile any conclusions in 
the examiner's report with the findings 
documented in the claims file.  The 
examiner should address the discrepancy 
between various GAF evaluations assigned 
to the veteran's disability and should 
explain any inconsistencies between the 
examiner's report and those GAF 
evaluations.  The examiner should provide 
the complete rationale on which the 
opinion is based.  The claims file must 
be made available to the examiner for 
review.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




